Case 3:20-cv-00543-DWD Document 13 Filed 12/11/20 Page 1 of 1 Page ID #41
 Case 3:20¨ cv¨ 00543‑DWD Document12 F‖ ed 12/11/20 Page l ofl PagelD#40




                  UNITED STATES DISTRICT COURT
                         SOUTHERN DIttRICT OFILLINOIS

MARCARET M.RoBERTIE                                           TEL:618.482.9371
     CLERK OF COURT                                                 FAX:618.482.9383
                               0FFICE OF THE CLERK
                               750 MISSOURIAVENUE
                           EAST SToLOuIS,ILLIN01S 62201


Decenlber ll′ 2020



Steven Do Weinhoefし Jr.
United States Attomey
#9 Executive Drive′ Suite 300
FaiⅣ iew Heights′ IL 62208

Re:        Pa...leley v.Williams
Case No.      20‑543‑DWD

Dear NIIro Weinhoeft

We have enclosed a Petition for Writ of Habeas Corpus and a copy of the Order
directing your office to respond within 30 days.

Please acknowledge receipt by e-filing the enclosed copy of this letter under service of
process, using the event "Return of Service on Habeas Corpus."

Very truly yours,


s/ Tanya Kelley
Deputy Clerk

                 I        z' u
Date Receiv
              "a ' f ', I
By:



P嘔■11
Rev.4/12
